DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The instant application is a national stage entry of PCT/EP2016/064109 filed 19 June 2016. Acknowledgement is made of the Applicant’s claim of foreign priority to EP151733730 filed 23 June 2015. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Election/Restrictions
Applicant’s election of Group II, claim 14, in the reply filed on 24 May 2019 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Examiner’s Note
Applicant's amendments and arguments filed 14 December 2020 are acknowledged and have been fully considered. The Examiner has re-weighed all the evidence of record. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to 

Status of the Claims
Claims 14 and 22-23 are pending.
Claims 14 and 22-23 are rejected.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In claim 23, the ratio of PEG-9 tridecylether to PEG-5 isononanoate is recited as being about 1:2. However, the specification recites a ratio of 2:1 as the synergistic ratio (see [0011]). Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 

Claims 14 and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Schmaus et al. (WO 2012/143576) in view of Herrmann et al. (WO 2005/123101).
The Applicant claims, in claim 14, a method for treating or reducing itchy conditions of human skin and scalp, caused by surface active agents, to improve a PAR-2 antagonistic effect comprising providing an aqueous mixture of PEG-9 tridecylether and PEG-5 isononanoate and at least one anionic and/or amphoteric surfactant, and applying said composition to human skin or scalp. Claim 22 requires the agents to be present in a ratio of from about 1:5 to 5:1. In claim 22, the PEG-9 tridecylether and PEG-5 isononanoate are present in a ratio of about 1:2 (interpreted as being a typographical error for “2:1”).
Schmaus teaches an aqueous anti-itch leave-on hair conditioner comprising PEG-9 tridecylether and PEG-5 isononanoate in a ratio of about 2:1 (pg 66-77, formulation 16). A hair conditioner is generally applied to the scalp and the conditioner of Schmaus is identified as being anti-itch. Schmaus further teaches that a 2:1 mixture of said agents is enough to provide a PAR-2 antagonist effect (pg 61, Example 2.2). The composition can further comprise suitable auxiliary and additive substances such as surface active substances as recited in WO2005/123101 (pg 33, ¶4-pg 34, ¶1).

Herrmann, which is incorporated by reference into Schamus, teaches a composition comprising blackberry leaf extract for the purpose of applying topically to slow aging of the skin (abstract). Suitable surfactants to be used include anionic and amphoteric surfactants as well as those with sulfate, sulfonate, or acyl amino acid groups (pg 38-39, 41-42).
It would have been prima facie obvious to prepare the composition of Schmaus, which comprises PEG-9 tridecylether and PEG-5 isononanoate in a ratio of about 2:1 along with water, and then add a surfactant which is taught as being a suitable additive by Schamus. The selection of surfactant can be taken from Herrmann, which Schmaus incorporates by reference, and thus can be selected from anionic and/or amphoteric surfactants. Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use (see MPEP § 2144.07). It would have then been obvious to apply the composition of Schmaus to the scalp to provide a PAR-2 antagonistic effect in an anti-itch formulation. The components of Schmaus, which include all the claimed agents, would necessarily treat the itch associated with and caused be surface active agents since the underlying mechanism of antagonizing PAR-2 is always present. It is noted that “products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 
The specific combination of PEG-9 tridecylether, PEG-5 isononanoate, and surfactant claimed is disclosed within the broad generic ranges taught by the reference but such “picking and choosing” within several variables does not necessarily give rise to anticipation. Such picking and choosing may be entirely proper in the making of a 103, obviousness rejection, where the applicant must be afforded an opportunity to rebut with objective evidence any inference of obviousness which may arise from the similarity of the subject matter which he claims to the prior art, but it has no place in the making of a 102, anticipation rejection. In re Arkley, 455 F.2d 586, 172 USPQ 524 (CCPA 1972). Where, as here, Schmaus does not anticipate this specific combination of surfactant and PEG-9 tridecylether and PEG-5 isononanoate, anticipation cannot be found. 
That being said, however, it must be remembered that “[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious.” KSR v. Teleflex, 127 S.Ct. 1727, 1740 (2007) (quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)). “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious,” the relevant Id.). Addressing the issue of obviousness, the Supreme Court noted that the analysis under 35 USC 103 “need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.” KSR at 1741. The Court emphasized that “[a] person of ordinary skill is… a person of ordinary creativity, not an automaton.” Id. at 1742.
Consistent with this reasoning, it would have been obvious to have selected various combinations of additives including surfactants from within a prior art disclosure to combine with PEG-9 tridecylether and PEG-5 isononanoate, to arrive at compositions “yielding no more than one would expect from such an arrangement.” 

Response to Arguments
Applicant's arguments filed 14 December 2020 have been fully considered but they are not persuasive. The Applicant argues, on page 7 of their remarks, that the combination of PEG-9 tridecylether and PEG-5 isononanoate results in synergistic improvement of PAR-2 inhibition. The Applicant also argues that Schmaus is towards reducing itching on the skin by providing a combination of 1,7-bis-(-4-methoxyphenyl)-3,5-heptanedione and 1,7-bis-(-4-hydroxy-3-methoxyphenyl)-3,5-heptanedione and are silent as to the activity associated with PEG-9 tridecylether and PEG-5 isononanoate.
In response, while Schmaus may teach some compositions that comprise a combination of 1,7-bis-(-4-methoxyphenyl)-3,5-heptanedione and 1,7-bis-(-4-hydroxy-3-In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) (see MPEP 2112.01 (II)). The U.S. Patent Office is not equipped with analytical instruments to test prior art compositions for the infinite number of ways that a subsequent applicant may present previously unmeasured characteristics. When as here, the prior art appears to contain the exact same ingredients and applicant's own disclosure supports the suitability of the prior art composition as the inventive composition component, the burden is properly shifted to applicant to show otherwise. “[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unquantified property which is necessarily present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).
Regarding the Applicant’s claim of synergy, the Applicant has provided evidence of a synergistic relationship between PEG-9 tridecylether and PEG-5 isononanoate 50 values. While this appears to be a proper showing of synergy, the instant claims do not claim this ratio nor are they commensurate in scope with these data. There is a fundamental requirement that must be met before secondary considerations can carry the day. “For objective evidence of secondary considerations to be accorded substantial weight, its proponent must establish a nexus between the evidence and the merits of the claimed invention.” Wyers v. Master Lock Co., 616 F.3d 1231, 1246 [95 USPQ2d 1525] (Fed. Cir. 2010) (quotation omitted). Where the offered secondary consideration actually results from something other than what is both claimed and novel in the claim, there is no nexus to the merits of the claimed invention. Tokai Corp. v. Easton Enters., Inc., 632 F.3d 1358, 1369 [97 USPQ2d 1673] (Fed. Cir. 2011) (“If commercial success is due to an element in the prior art, no nexus exists.”); Ormco Corp., 463 F.3d at 1312 (“[I]f the feature that creates the commercial success was known in the prior art, the success is not pertinent.”); In re Woodruff, 919 F.2d 1575, 1578 [16 USPQ2d 1934] (Fed. Cir. 1990). Instant claims 14 and 22 are broader in scope than these data and claim 23 is reciting the incorrect ratio.

The Applicant argues, on pages 7-8 of their remarks, that Schmaus includes by chance PEG-9 tridecylether and PEG-5 isononanoate as part of the formulation and there is no reason to pick out exactly these two components.
In response, Schmaus teaches an anti-itch formulation that comprises PEG-9 tridecylether and PEG-5 isononanoate out of only about 13 total ingredients. Therefore it is not clear that these two agents are included by chance as they appear to be .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 14 and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Doi et al. (US 2012/0230934) in view of SymMollient (https://cosmetics.specialchem.com/news/product-news/symrise-launches-symmollient-w-s) in view of Saif et al. (Experimental Dermatology, 20, 959–968). 
The Applicant claims, in claim 14, a method for treating or reducing itchy conditions of human skin and scalp, caused by surface active agents, to improve a PAR-2 antagonistic effect comprising providing an aqueous mixture of PEG-9 tridecylether and PEG-5 isononanoate and at least one anionic and/or amphoteric surfactant, and applying said composition to human skin or scalp. Claim 22 requires the 
Doi teaches an aqueous hair shampoo comprising SymMollient W/S 174306 in 0.8% [0234]. The composition can further comprise anionic or amphoteric surfactants [0094-0095] such as carboxylic acid salts and imidazolium betaines [0097, 0107].
Doi does not teach a method of applying said shampoo to treat or reduce itchy scalp by improving PAR-2 antagonistic effect.
SymMollient teaches that the title product is an aqueous mixture of PEG-9 tridecylether and PEG-5 isononanoate and is useful for soothing dry skin (pg 1)
Saif teaches that scalp pruritus (itchy scalp) can be caused by various disorders such as skin xerosis (dry skin) (pg 959-960; Table 1).
It would have been obvious to apply the hair shampoo of Doi topically to the scalp. Doing so would necessarily prevent and/or treat existing or not-yet-existing itchy skin that is caused by excessive dryness or associated with surfactant usage. Since SymMollient is known to sooth dry skin, which is a cause of itchiness, a shampoo comprising SymMollient would also be expected to provide a soothing effect. The prior art does not teach the exact ratio of agent in SymMollient, however the most obvious starting ratio would be 1:1, which is “about 1:2” and also reads on the instant claims. It would have then been obvious to apply the composition of Doi to the scalp, therefore the ability of the components to provide a PAR-2 antagonistic effect and thus provide an anti-itch formulation against itch caused by surfactants is necessarily present. The components of Doi, which include all the claimed agents, would necessarily treat the In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) (see MPEP 2112.01 (II)). The U.S. Patent Office is not equipped with analytical instruments to test prior art compositions for the infinite number of ways that a subsequent applicant may present previously unmeasured characteristics. When as here, the prior art appears to contain the exact same ingredients and applicant's own disclosure supports the suitability of the prior art composition as the inventive composition component, the burden is properly shifted to applicant to show otherwise.
The specific combination of PEG-9 tridecylether, PEG-5 isononanoate, and surfactant claimed is disclosed within the broad generic ranges taught by the reference but such “picking and choosing” within several variables does not necessarily give rise to anticipation. Such picking and choosing may be entirely proper in the making of a 103, obviousness rejection, where the applicant must be afforded an opportunity to rebut with objective evidence any inference of obviousness which may arise from the similarity of the subject matter which he claims to the prior art, but it has no place in the making of a 102, anticipation rejection. In re Arkley, 455 F.2d 586, 172 USPQ 524 (CCPA 1972). Where, as here, Doi does not anticipate this specific combination of surfactant and PEG-9 tridecylether and PEG-5 isononanoate, anticipation cannot be found. 
KSR v. Teleflex, 127 S.Ct. 1727, 1740 (2007) (quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)). “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious,” the relevant question is “whether the improvement is more than the predictable use of prior art elements according to their established functions.” (Id.). Addressing the issue of obviousness, the Supreme Court noted that the analysis under 35 USC 103 “need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.” KSR at 1741. The Court emphasized that “[a] person of ordinary skill is… a person of ordinary creativity, not an automaton.” Id. at 1742.
Consistent with this reasoning, it would have been obvious to have selected various combinations of additives including surfactants from within a prior art disclosure to combine with PEG-9 tridecylether and PEG-5 isononanoate, to arrive at compositions “yielding no more than one would expect from such an arrangement.” As such, the prior art renders obvious the instant method of claims 14 and 22-24.

Response to Arguments
Applicant's arguments filed 14 December 2020 have been fully considered but they are not persuasive. The Applicant argues, on pages 8-9 of their remarks, that Doi .
In response, as stated above, the components of Doi, which include all the claimed agents including PEG-9 tridecylether and PEG-5 isononanoate, would necessarily treat the itch associated with and caused be surface active agents since the underlying mechanism of antagonizing PAR-2 is always present. The composition of Doi is a hair shampoo and thus a method of applying it to the scalp (i.e. skin) is obvious and therefore the properties associated with the composition as they touch the skin are necessarily present. It is noted that “products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) (see MPEP 2112.01 (II)). The U.S. Patent Office is not equipped with analytical instruments to test prior art compositions for the infinite number of ways that a subsequent applicant may present previously unmeasured characteristics. When as here, the prior art appears to contain the exact same ingredients and applicant's own disclosure supports the suitability of the prior art composition as the inventive composition component, the burden is properly shifted to applicant to show otherwise. In summary, Doi teaches a method of applying an aqueous composition comprising PEG-9 tridecylether and PEG-5 isononanoate and, optionally, a surfactant, to the scalp, which reads on the active steps and patient population of the instant claims. The purpose of applying the composition, that is to treat or reduce itchiness as recited in the instant claims, is not disclosed in Doi however secondary references establish that PEG-9 tridecylether and PEG-5 isononanoate are known to sooth dry skin. Thus, applying the shampoo of Doi to the skin and resulting in a composition that reduces itchiness is obvious wherein the result to be achieved is a property that is inherent in the composition.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW S ROSENTHAL whose telephone number is (571)272-6276. The examiner can normally be reached on M-F 8-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW S ROSENTHAL/           Primary Examiner, Art Unit 1613